DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-17 are pending.
Claims 1-2, 4-11 & 13-17 are rejected.
Claims 2 & 12 are objected to.
Drawings
The drawings are objected to under 37 CFR 1.84(b)(1).
Photographs are not ordinarily permitted unless photographs are the only practicable medium for illustrating the claimed invention and must be of sufficient quality so that all details are reproducible in the printed patent. Specifically, in Figs. 3C & 4C, the photographs are not of sufficient quality so that all details are reproducible. Additionally, Applicant is reminded that if the subject matter of the application admits of illustration by drawings, a drawing should be submitted in lieu of the photograph. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, Claim 14 recites the limitations “the core of the dual clad fiber [emphasis added]” and “the cladding of the dual clad fiber [emphasis added]” on Lines 1-2 & 2-3, respectively. There is insufficient antecedent basis for these limitation in the claims. For the purpose of examination, “the core of the dual clad fiber” and “the cladding of the dual clad fiber” are being interpreted as “a core of the dual clad fiber” and “a cladding of the dual clad fiber”, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 & 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (hereinafter "Liang") (US 2021/0109340) in view of Lewis et al. (hereinafter "Lewis") (US 2011/0262072).
Regarding Claim 1, Liang discloses a probe (Fig. 5A, a distal section 514; [0071]), comprising:
a rigid capsule (Fig. 5A, a capsule 516; [0071] & [0090]);
a flexible tether (Fig. 5A, a tether (not labeled); [0071]) coupled to a proximal end of the capsule (the tether (not labeled) is attached to a proximal end of the capsule 516; see Fig. 5A);
a rotatable reflective surface (Fig. 5A, a rotating reflector 510; [0071]) disposed within the capsule (the rotating reflector 510 is disposed in the capsule 516; see Fig. 5A);
a static lens (Fig. 5A, a lens 502; [0071]) disposed within the capsule (the lens 502 is disposed in the capsule 516; see Fig. 5A);
a first optical fiber (Fig. 5A, a first optical fiber 508 of an optical fiber bundle; [0022] & [0071]) optically coupled to the lens (Fig. 5B, the first optical fiber 508 is optically coupled to the lens 502; [0071]), the first optical fiber passing through the flexible tether (the first optical fiber 508 passes through the tether (not labeled); see Fig. 5A); and
a second optical fiber (Fig. 5A, a second optical fiber 508 of an optical fiber bundle; [0022] & [0071]) optically coupled to the lens (Fig. 5B, the second optical fiber 508 is optically coupled to the lens 502; [0071]), the second optical fiber passing through the flexible tether (the second optical fiber 508 passes through the tether (not labeled); see Fig. 5A).
Liang fails to explicitly disclose wherein the static lens is a static ball lens; and a graded index fiber disposed between a distal end of the second optical fiber and the ball lens, the graded index fiber optically coupled to the second optical fiber and the ball lens.
However, Lewis teaches a lens assembly (Fig. 5, a high powered lens assembly 32; [0046]) comprising:
a static ball lens (Fig. 5, a collimating ball lens 34; [0046]);
a first optical fiber (Fig. 5, a single mode fiber 38; [0046]) optically coupled to the ball lens (Fig. 5, the single mode fiber 38 is optically coupled to the ball lens 34; [0048]);
a second optical fiber (Fig. 5, a multimode fiber 44; [0047]) optically coupled to the ball lens (Fig. 5, the multimode fiber 44 is optically coupled to the ball lens 34; [0048]); and
a graded index fiber (Fig. 5, a graded-index fiber 45; [0047]) disposed between a distal end of the second optical fiber and the ball lens (Fig. 5, the graded-index fiber 45 is disposed between a distal end of the multimode fiber 44 and the ball lens 34; [0047]), the graded index fiber optically coupled to the second optical fiber and the ball lens (Fig. 5, the graded-index fiber 45 is optically coupled to the multimode fiber 44 and the ball lens 34; [0048]).
The advantage of the high power lens assembly is to permit transmission of higher powered optical signals (Lewis; [0045]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the lens as disclosed by Liang, with the high power lens assembly taught by Lewis, to permit transmission of higher powered optical signals (Lewis; [0045]).
Regarding Claim 2, Liang, as previously modified by Lewis, discloses the probe of Claim 1. Liang further discloses wherein the rotatable reflective surface is configured to receive light emitted by the lens and direct the light toward a circumference of the rigid capsule (Figs. 5A & 5B, the rotating reflector 510 is configured to receive an optical beam 524 emitted by the lens 502 and direct the optical beam 524 toward a circumference of the capsule 516; [0071]).
Regarding Claim 4, Liang, as previously modified by Lewis, discloses the probe of Claim 1. Liang further discloses wherein the first optical fiber is a single mode fiber (Fig. 5A, the first optical fiber 508 of an optical fiber bundle is a single mode fiber; [0069] & [0071]) that is configured to be optically coupled to an optical coherence tomography imaging system (Fig. 5A, the first optical fiber 508 is configured to be optically coupled to an OCT light source of an imaging engine; [0069] & [0071]).
Regarding Claim 5, Liang, as previously modified by Lewis, discloses the probe of Claim 1. Liang further discloses wherein the second optical fiber is a dual clad fiber (Fig. 5A, the second optical fiber 508 of an optical fiber bundle is a dual clad fiber; [0069] & [0071]) that is configured to be optically coupled to a visible light imaging system (Fig. 5A, the second optical fiber 508 is configured to be optically coupled to a fluorescence light source of an imaging engine; [0069] & [0071]).
Regarding Claim 6, Liang, as previously modified by Lewis, discloses the probe of Claim 1. Lewis further teaches wherein the graded index fiber has a length of between 100 and 1,000 micrometers (Fig. 6, the graded-index fiber 45 is 500 µm; [0015]).
Regarding Claim 7, Liang, as previously modified by Lewis, discloses the probe of Claim 1. Lewis fails to explicitly teach wherein the ball lens has an axial diameter of between 0.1 and 5 millimeters.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the ball lens have an axial diameter of between 0.1 and 5 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the ball lens would not operate differently with the claimed axial diameter. Further, Applicant places no criticality on the range claimed, indicating simply that the ball lens can have a diameter of about 0.1 to 5 mm (see Paras. [0012] & [0058]).
Regarding Claim 8, Liang, as previously modified by Lewis, discloses the probe of Claim 1. Liang further discloses a motor (Fig. 5, a motor 512; [0071] & [0091]) that is mechanically coupled to the rotatable reflective surface (Fig. 5, the rotating reflector 510 is mounted on the motor 512; [0071]), and configured to rotate the rotatable reflective surface (Fig. 5, the motor 512 rotates the rotating reflector 510; [0071]).
Claims 9-11 & 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (hereinafter "Liang") (US 2021/0109340) in view of Lewis et al. (hereinafter "Lewis") (US 2011/0262072) and Yamada et al. (hereinafter "Yamada") (US 2019/0099079).
Regarding Claim 9, Liang discloses a system for capsule-based multimode endoscopy (Figs. 3 & 5A, an imaging system for optical imaging; [0005] & [0071]), comprising:
a visible light imaging system (Figs. 3 & 5A, a fluorescence imaging engine 308; [0069] & [0071]) comprising:
a visible light source (Figs. 3 & 5A, a fluorescence light source 310; [0069] & [0071]);
a visible light detector (Figs. 3 & 5A, a fluorescence detector 312; [0069] & [0071]);
an optical coherence tomography imaging system (Figs. 3 & 5A, an OCT imaging engine 308; [0069] & [0071]) comprising:
an OCT light source (Figs. 3 & 5A, an OCT light source 310; [0069] & [0071]);
an OCT detector (Figs. 3 & 5A, an OCT detector 312; [0069] & [0071]); and
a probe (Fig. 5A, a distal section 514; [0071]) comprising:
a rigid capsule (Fig. 5A, a capsule 516; [0071] & [0090]);
a flexible tether (Fig. 5A, a tether (not labeled); [0071]) coupled to a proximal end of the capsule (the tether (not labeled) is attached to a proximal end of the capsule 516; see Fig. 5A);
a rotatable reflective surface (Fig. 5A, a rotating reflector 510; [0071]) disposed within the capsule (the rotating reflector 510 is disposed in the capsule 516; see Fig. 5A);
a static lens (Fig. 5A, a lens 502; [0071]) disposed within the capsule (the lens 502 is disposed in the capsule 516; see Fig. 5A);
a first optical fiber (Fig. 5A, a first optical fiber 508 of an optical fiber bundle; [0022] & [0071]) optically coupled to the lens (Fig. 5B, the first optical fiber 508 is optically coupled to the lens 502; [0071]) and the OCT imaging system (Figs. 3 & 5A, the first optical fiber 508 is optically coupled to the OCT light source 310; [0069] & [0071]), the first optical fiber passing through the flexible tether (the first optical fiber 508 passes through the tether (not labeled); see Fig. 5A); and
a second optical fiber (Fig. 5A, a second optical fiber 508 of an optical fiber bundle; [0022] & [0071]) optically coupled to the lens (Fig. 5B, the second optical fiber 508 is optically coupled to the lens 502; [0071]) and the visible light imaging system (Figs. 3 & 5A, the second optical fiber 508 is optically coupled to the fluorescence light source 310; [0069] & [0071]), the second optical fiber passing through the flexible tether (the second optical fiber 508 passes through the tether (not labeled); see Fig. 5A).
Liang fails to explicitly disclose wherein the optical coherence tomography imaging system comprises a sample arm optically coupled to the OCT light source and the OCT detector, and a reference arm optically coupled to the OCT light source and the OCT detector, the reference arm comprising a reference reflector; wherein the static lens is a static ball lens; wherein the first optical fiber is optically coupled to the sample arm of the OCT imaging system; and a graded index fiber disposed between a distal end of the second optical fiber and the ball lens, the graded index fiber optically coupled to the second optical fiber and the ball lens.
However, Lewis teaches a lens assembly (Fig. 5, a high powered lens assembly 32; [0046]) comprising:
a static ball lens (Fig. 5, a collimating ball lens 34; [0046]);
a first optical fiber (Fig. 5, a single mode fiber 38; [0046]) optically coupled to the ball lens (Fig. 5, the single mode fiber 38 is optically coupled to the ball lens 34; [0048]);
a second optical fiber (Fig. 5, a multimode fiber 44; [0047]) optically coupled to the ball lens (Fig. 5, the multimode fiber 44 is optically coupled to the ball lens 34; [0048]); and
a graded index fiber (Fig. 5, a graded-index fiber 45; [0047]) disposed between a distal end of the second optical fiber and the ball lens (Fig. 5, the graded-index fiber 45 is disposed between a distal end of the multimode fiber 44 and the ball lens 34; [0047]), the graded index fiber optically coupled to the second optical fiber and the ball lens (Fig. 5, the graded-index fiber 45 is optically coupled to the multimode fiber 44 and the ball lens 34; [0048]).
The advantage of the high power lens assembly is to permit transmission of higher powered optical signals (Lewis; [0045]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the lens as disclosed by Liang, with the high power lens assembly taught by Lewis, to permit transmission of higher powered optical signals (Lewis; [0045]).
Liang, as previously modified by Lewis, fails to explicitly disclose wherein the optical coherence tomography imaging system comprises a sample arm optically coupled to the OCT light source and the OCT detector, and a reference arm optically coupled to the OCT light source and the OCT detector, the reference arm comprising a reference reflector; and wherein the first optical fiber is optically coupled to the sample arm of the OCT imaging system.
However, Yamada teaches a system (Fig. 1, a system 100; [0031]), comprising:
a visible light source (Fig. 1, a NIRAF light source 810 generating light at 633 nm which is in the visible spectrum; [0031] & [0036]);
a visible light detector (Fig. 1, a NIRAF detector 833; [0036]);
an OCT light source (Fig. 1, an OCT light source 110; [0031]);
an OCT detector (Fig. 1, an OCT detector unit 120);
a sample arm (Fig. 1, a sample arm; [0031]) optically coupled to the OCT light source and the OCT detector (Fig. 1, the sample arm is coupled to the OCT light source 110 and a second detector 122 of the OCT detector unit 120 via a single-mode fiber 106 and a multi-mode fiber 109, respectively; [0031] & [0032]); and
a reference arm (Fig. 1, a reference arm; [0031]) optically coupled to the OCT light source and the OCT detector (Fig. 1, the reference arm is optically coupled to the OCT light source 110 and a first detector 121 of the OCT detector unit 120 via a circulator 103 and a combiner 104, respectively; [0031] & [0033]), the reference arm comprising a reference reflector (Fig. 1, a reflector 140; [0032]); and
a probe (Fig. 2A, an optical probe 250; [0038]) comprising:
a rotatable reflective surface (Fig. 2A, a reflecting surface 256 which is rotated by a coil 220; [0038]);
a lens (Fig. 2A, a lens 254; [0038]);
a first optical fiber (Fig. 1, a double clad fiber 107a; [0032]) optically coupled to the lens and the sample arm (Figs. 1 & 2A, the double clad fiber 107a is optically coupled to the lens 254 and the sample arm; [0032] & [0038]); and
a second optical fiber (Fig. 1, a fiber 811; [0031]) optically coupled to the lens and the visible light source (Figs. 1 & 2A, the fiber 811 is optically coupled to the lens 254 and the NIRAF light source 810; [0031]).
The advantage of the sample arm and the reference arm is to obtain more accurate OCT data (Yamada; [0034]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the OCT imaging engine as disclosed by Liang, as previously modified by Lewis, to the sample arm and the reference arm taught by Yamada, to obtain more accurate OCT data (Yamada; [0034]).
Regarding Claim 10, Liang, as previously modified by Lewis and Yamada, discloses the system of Claim 9. Yamada further teaches at least one processor (Fig. 7, a CPU 701 of a computer 190; [0072]) that is programmed to:
cause the rotatable reflective surface to rotate (Fig. 2A & 7, the CPU 701 causes the coil 220 to rotate [0038] & [0076]);
cause the OCT light source to emit light toward the rotatable reflective surface via the first optical fiber (Figs. 1 & 7, the CPU 701 causes the OCT light source 110 to emit OCT light; [0038] & [0076]);
cause the visible light source to emit light toward the rotatable reflective surface via the second optical fiber (Figs. 1 & 7, the CPU 701 causes the NIRAF light source 810 to emit light at 633 nm; [0038] & [0076]);
generate OCT data based on an interference between light reflected from a sample and light reflected from the reference reflector (Figs. 1 & 7, the CPU 701 generates an OCT image based on interference patterns between the sample arm and the reference arm; [0035]);
generate visible light image data based on light reflected from a surface of the sample (Fig. 7, the CPU 701 generates an NRIAF image; [0081]); and
cause an image representing a first portion of the sample based on the OCT data to be presented simultaneously with an image representing the first portion of the sample based on the visible light image data (Fig. 7, the CPU 701 generates a composite 3D by combining the NIRAF image with the OCT image; [0081]).
Regarding Claim 11, Liang, as previously modified by Lewis and Yamada, discloses the system of Claim 9. Liang further discloses wherein the rotatable reflective surface is configured to receive light emitted by the lens and direct the light toward a circumference of the rigid capsule (Figs. 5A & 5B, the rotating reflector 510 is configured to receive an optical beam 524 emitted by the lens 502 and direct the optical beam 524 toward a circumference of the capsule 516; [0071])
Regarding Claim 13, Liang, as previously modified by Lewis and Yamada, discloses the system of Claim 9. Liang further discloses wherein the first optical fiber is a single mode fiber (Fig. 5A, the first optical fiber 508 of an optical fiber bundle is a single mode fiber; [0069] & [0071]).
Regarding Claim 14, Liang, as previously modified by Lewis and Yamada, discloses the system of Claim 9. Liang further discloses wherein the second optical fiber is a dual clad fiber (Fig. 5A, the second optical fiber 508 of an optical fiber bundle is a dual clad fiber; [0069] & [0071]), the core of the dual clad fiber optically coupled to the visible light source (Figs. 3 & 5A, a core of the second optical fiber 508 is optically coupled to the fluorescence light source 310; [0069] & [0071]) and the cladding of the dual clad fiber optically coupled to the visible light detector (Figs. 3 & 5A, a cladding of the second optical fiber 508 is optically coupled to the fluorescence detector 312; [0069] & [0071]).
Regarding Claim 15, Liang, as previously modified by Lewis and Yamada, discloses the system of Claim 9. Lewis further teaches wherein the graded index fiber has a length of between 100 and 1,000 micrometers (Fig. 6, the graded-index fiber 45 is 500 µm; [0015]).
Regarding Claim 16, Liang, as previously modified by Lewis and Yamada, discloses the system of Claim 9. Lewis fails to explicitly teach wherein the ball lens has an axial diameter of between 0.1 and 5 millimeters.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the ball lens have an axial diameter of between 0.1 and 5 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the ball lens would not operate differently with the claimed axial diameter. Further, Applicant places no criticality on the range claimed, indicating simply that the ball lens can have a diameter of about 0.1 to 5 mm (see Paras. [0012] & [0058]).
Regarding Claim 17, Liang, as previously modified by Lewis and Yamada, discloses the system of Claim 9. Liang further discloses wherein the probe further comprises a motor (Fig. 5, a motor 512; [0071] & [0091]) that is mechanically coupled to the rotatable reflective surface (Fig. 5, the rotating reflector 510 is mounted on the motor 512; [0071]), and configured to rotate the rotatable reflective surface (Fig. 5, the motor 512 rotates the rotating reflector 510; [0071]).
Allowable Subject Matter
Claims 2 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 2 & 12, Liang, as previously modified by Lewis and/or Yamada, discloses the probe of Claim 1 and the system of Claim 9. Specially, Lewis teaches a graded index fiber disposed between a distal end of a second optical fiber and a ball lens. The high powered lens assembly of Lewis, however, teaches away from a spacer between the graded index fiber 44 and the ball lens 34. As detailed in Para. [0047] of Lewis, the improved lens assembly 32 used an air space 43 between the graded index fiber 44 and the ball lens 34. Lewis identified the use of the air space 43 as superior to prior art lens assembly 25 which included a matching media 35 disposed between the prior art fiber 38 and the prior art ball lens 34 as the matching media 35 would become contaminated and would result in a reduction in power. Therefore, as Lewis specifically teaches away from a spacer between a graded index fiber and a ball lens, modifying the modified probe of Liang to include a spacer between the graded index fiber and the ball lens would be improper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0129068; US 2020/0000327; US 2019/0374092; US 2019/0212761; US 2018/0303327; US 2018/0014773; US 2016/0357007; US 2016/0242737; US 2014/0378846; US 2014/0309527; US 2012/0101390; U.S. 8,035,819; US 2009/0244545; US 2007/0188855; US 2006/0067620; U.S. 6,445,939; U.S. 5,582171. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795